By the Court.
Daly, J.
The judgment in this case must be reversed. The defendant had paid the contractor the full sum specified in the contract for the performance of the work before the plaintiff’s hen was filed, and the statute declares that the owner shall not be obliged to pay any greater sum or amount than the price stipulated and agreed to be paid by the contract.
The lien contemplated by the statute is for labor performed in conformity with the terms of the contract; and for the labor so performed, a lien may be acquired to the extent of the contract price.
A promise by the owner to the contractor to pay him fifty dollars for damages, which the contractor had sustained during the progress of the work, was a matter independent of the contract, and formed no part of the contract pricé. Even if such a promise could be enforced by the contractor against the owner, its non-fulfillment did not, as the justice supposed, *729give the plaintiff a lien upon the "building to the extent of the fifty dollars. The defendant, having paid the contractor the full contract price for the completion of the work, had fully performed and discharged the contract, and no lien could he acquired thereafter against the building.
Judgment reversed.